Citation Nr: 1723808	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent since February 1, 2012 for a left ankle disability, manifested by instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 to April 2000. He also had several months of inactive duty for training in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Effective November 2011, the Veteran is in receipt of a 100 percent combined schedular rating.

The case was remanded in December 2014 for evidentiary development. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

During the appellate period, the Veteran's left ankle disability manifested as pain, limited motion, numbness and joint "popping;" but did not demonstrate ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for an ankle disability since February 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding claims for increased disability ratings, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in December 2011 that met the VCAA notice requirements.

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, buddy/lay statements, and hearing transcripts have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided a thorough VA examination in April 2015. In addition, an addendum opinion was obtained in August 2015 to further evaluate the claim. This examination and opinion fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiner reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiner addressed all the relevant rating criteria for rating a left ankle disability, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Provision 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran's service-connected left ankle disability is rated at 20 percent disabling under DC 5271 based on limited motion of the ankle, which provides a 10 percent disability rating for moderately limited motion and a 20 percent disability rating for marked limited motion. 38 C.F.R. § 4.71a, DC 5271. Terms such as "moderate" and "marked" are not defined in the Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion. 38 C.F.R.       § 4.71a, Plate II.

The Veteran alleges his ankle disability demonstrates ankylosis with qualifying dorsiflexion between 0 and 10 degrees, under DC 5270. Under that code, a 30 percent rating is warranted when there is ankle ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when there is ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In December 2011, the Veteran underwent left ankle arthroscopy surgery with partial excisions of his tibia and talus os trigonum. Immediately following the surgery, the Veteran reported improved symptoms. In February 2012, however, the Veteran reported significant pain, limited range of motion, swelling and loss of feeling in his toes.

Physical therapy notes from 2012 indicate dorsiflexion of at worse 12 degrees, with strength ranging from poor to above normal; and plantar flexion indicating full range of motion with generally above normal strength. 

At the April 2015 VA medical examination, the Veteran reported daily pain and flare ups. He reported dull constant pain at rest and constant sharp intermittent pain with increased walking. He reporting using pain medication, icing and elevating his ankle to relieve the pain. The Veteran reported functional loss as difficulty walking for long periods of time. 

The examiner noted abnormal range of motion, with pain on examination and functional loss, evidence of pain with weight bearing, and objective evidence of localized tenderness or pain on joint or associated soft tissue. There was no objective evidence of crepitus.  The Veteran performed repetitive use testing with no additional range of motion loss after three repetitions. The Veteran demonstrated pain, weakness and lack of endurance after repetitive testing, but these functional losses did not result in additional loss of range of motion. The examiner noted less movement than normal, weakened movement, disturbance of locomotion, and interference with standing.
 
Left ankle muscle strength was reduced, but did not demonstrate muscle atrophy. The examiner noted no ankylosis or joint instability, but did note post-surgery residuals of numbness and increased pain. The examiner noted the Veteran's constant use of a brace and cane, as well as orthopedic shoes, to alleviate his ankle pain. Imaging studies did not demonstrate degenerative or traumatic arthritis; the examiner noted the ankle demonstrated "intact bony structures" with normal soft tissues. 

Regarding the functional impact of the Veteran's disability, the examiner noted the Veteran reported he is unable to walk for prolonged periods of time due to his feet pain and must now work from home versus as a beside nurse because of the pain. 

In an August 2015 addendum opinion, the same examiner reported the Veteran's left ankle demonstrated dorsiflexion of zero to 10 degrees and plantar flexion of zero to 30 degrees.  

Follow up notes from 2016 indicate the Veteran reported left ankle pain and swelling and was treated with pain medication and ice. 

No evidence since the claim was filed in December 2011, including the May 2015 VA examination report or subsequent follow up treatment reports, show left ankle ankylosis. The Veteran has marked restriction of motion of his left ankle on examination since his ankle surgery in December 2011, with swelling and numbness; no ankylosis was diagnosed after imaging of the Veteran's left ankle was obtained in May 2015. Instead, imaging showed an otherwise normal ankle joint. On examination in May 2015, the Veteran had 30 degrees of left ankle plantar flexion and 10 degrees of left ankle dorsiflexion, with no change in the range of motion on repetitive testing.  

Based on the evidence, the Board concludes that a 30 percent rating is not warranted for the Veteran's service-connected left ankle disability under Diagnostic Code 5270. The preponderance of the evidence including the examination reports mentioned above showing the left ankle range of motion is against a finding indicating left ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

The Board has also considered other ankle rating codes under 38 C.F.R. § 4.71a and finds that a compensable rating under any of them is not warranted. The Veteran does not have ankylosis of his subastragalar or tarsal joint necessary for a compensable rating under Diagnostic Code 5272. He does not have malunion of the os calcis or astragalus necessary for a compensable rating under Diagnostic Code 5273, and he has not had an astragalectomy necessary for a compensable rating under Diagnostic Code 5274. A rating under Diagnostic Code 5271, for ankle limitation of motion, cannot be assigned at the same time as a rating for ankylosis.  To do so would be pyramiding, in violation of 38 C.F.R. § 4.14 (2014), as both are rated based on limitation of motion of the ankle.   

Finally, the Board has considered whether this disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating. DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. Lay statements and VA treatment records, including the VA examination report, reflect the Veteran's reports of ankle pain, joint popping, and numbness. During the May 2015 VA examination, he indicated he experiences flare ups, but he also indicated he alleviates the pain by icing and elevating the knee. During the examination the Veteran demonstrated evidence of pain with weight bearing, and objective evidence of localized tenderness or pain on joint or associated soft tissue, but no additional range of motion loss after repetitive testing . His use of a cane and a brace was also noted in several VA and private treatment records. 

While the May 2015 VA examiner determined that there was additional functional and/or functional impairment of the ankle because there was less movement than normal, this limitation in motion was reflected in the range of motion results of 30 degrees of plantar flexion and 10 degrees of dorsiflexion. Post-repetitive-use testing showed pain, weakness and lack of endurance, however these functional losses did not result in additional loss of range of motion. The Board has considered the Veteran's reported symptoms, including that he has trouble walking or standing for extended periods of time, as well as the clinical findings indicating no additional loss of motion after repetitive testing. Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

The Board has also considered the competent lay statements from the Veteran and others describing the Veteran's symptoms and their effects on his daily life. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of these statements and the Veteran's lay assertions. This evidence includes the information necessary and sufficient to rate the Veteran's disability under the rating criteria. 

Accordingly, the evidence does not show that a higher disability rating for a left ankle disability is warranted since February 1, 2012. 38 C.F.R. § 4.71a, DCs 5270-5274. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-Schedular and Total Disability Rating Considerations

The Board has also considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. 

The medical findings, including range of motion, pain and stability, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, that his reduced range of motion indicates ankylosis under DC 5270. He has not demonstrated a marked interference with employment or frequent periods of hospitalizations to render inapplicable the regular schedular standards.

The Veteran's ankle disability is rated at the maximum rating allowed. In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

A claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009) In this case, the Veteran has not reported and the evidence does not reflect, that his disability at issue render him unemployable. The most recent VA medical examination noted the Veteran's condition interferes with his ability to stand for long periods of time, making it difficult for him to continue as a beside nurse. However, the Veteran stated he has adjusted his employment to work from home in a more sedentary position. Thus, the Veteran's condition has not manifested to such a degree as to impact the Veteran's ability to maintain or obtain employment. Accordingly, the Board concludes that a claim for a TDIU has not been raised.

ORDER

A rating in excess of 20 percent for a left ankle disability, to include on an extraschedular basis, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


